Filed 3/18/21 Petrolink, Inc. v. Lantel Enterprises CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 PETROLINK, INC.,                                                     D076583

           Plaintiff and Appellant,

           v.                                                         (Super. Ct. No. CIVVS1200383)

 LANTEL ENTERPRISES,

           Defendant and Respondent.


         APPEAL from a judgment of the Superior Court of San Bernardino
County, John M. Pacheco, Judge. Affirmed.
         Bleau Fox, Martin R. Fox, Megan A. Childress and Elizabeth M. Martin
for Plaintiff and Appellant.
         Fullerton, Lemann, Schaefer & Dominick, Wilfrid C. Lemann and
David P. Colella for Defendant and Respondent.


                                                             I.
                                               INTRODUCTION
         In this appeal, plaintiff and appellant Petrolink, Inc. (Petrolink)
returns to this court after a previous appeal from a judgment in Petrolink,
Inc. v. Lantel Enterprises (2018) 21 Cal.App.5th 375 (Petrolink I). In
Petrolink I, Petrolink appealed from a judgment in its favor on its cause of

action for specific performance related to a real estate transaction.1
      Petrolink had been leasing a parcel of undeveloped property from
Lantel pursuant to a lease agreement that included a provision that gave
Petrolink the option to purchase the property at fair market value. Petrolink
notified Lantel of its desire to exercise the purchase option, but the parties
could not agree on the fair market value of the property.
      Petrolink and Lantel sued each other, each claiming that the other
party had refused to complete the sale and purchase transaction. The parties
were effectively seeking a judicial determination as to the fair market value
of the property. While that case was pending, Petrolink continued to pay
rent to Lantel pursuant to the lease agreement.
      At trial, Lantel did not dispute that Petrolink had exercised the
purchase option, but contended that the option in the lease was insufficiently
certain to be enforced because it did not include a purchase price. In the
alternative, Lantel contended that if the option was enforceable, Lantel
should be the party to set the sale price. The main issue in dispute at the
trial was the fair market value of the property at the time Petrolink notified
Lantel of its desire to purchase the property.
      A court-appointed expert provided the trial court with an independent
appraisal that fell somewhere between the appraisals that the parties had


1      Although the trial court granted Petrolink the relief it sought in the
original judgment in the form of an order directing specific performance of a
purchase contract, the trial court refused to credit Petrolink with an offset
against the purchase price for rent that Petrolink had paid after it exercised
a purchase option in a lease contract. As we describe in further detail below,
Petrolink’s first appeal challenged the trial court’s refusal to credit it with an
offset for the amount of rent it paid after exercising the purchase option.
                                        2
separately obtained. The trial court ultimately determined that the fair
market value of the property as of August 25, 2011—the date of Petrolink’s
letter notifying Lantel of its desire to exercise the purchase option in the
lease agreement—was $889,854. The court ordered Lantel to sell the
property to Petrolink for that amount.
      Petrolink had requested that the trial court grant Petrolink an offset
against the purchase price for the amount of the rents that it had paid to
Lantel after exercising the purchase option, but the trial court denied
Petrolink’s request.
      Petrolink appealed from the judgment. Petrolink’s only contention in
Petrolink I was “that the trial court erred in failing to offset the rents
[Petrolink] paid to Lantel through the pendency of this litigation against the
purchase price.” (Petrolink I, supra, 21 Cal.App.5th at p. 379.) In our opinion
in Petrolink I, we concluded that Petrolink was entitled to an offset against
the purchase price for the rents it had paid through the pendency of the
litigation. We determined that, to the extent the trial court had denied
Petrolink an offset for rents that it paid to Lantel through the pendency of
the litigation, the court had “failed to account for the delayed performance of
the contract for purchase and sale” by “fail[ing] to place the parties in the
positions in which they would have been at the time the sale and purchase
contract should have been performed.” (Ibid.) We therefore directed the trial
court “to determine the reasonable date on which the contract for purchase
and sale should have been performed, and . . . to consider what financial




                                         3
adjustments must be made in order to relate the parties’ performance back to

the date that the contract should have been performed.” (Id. at p. 389.)2
      On remand, the trial court determined that the reasonable date on
which the contract should have been performed was December 26, 2011, and
granted Petrolink an offset for rents that it had paid after that date, while
also awarding Lantel compensation for its loss of use of the fair market value.
      Petrolink now appeals from the judgment entered by the trial court on
remand from Petrolink I. According to Petrolink, the trial court erred on
remand in: (1) “applying the future income stream to the fair market value
price of the subject property” (boldface and capitalization omitted); (2) “not
awarding Petrolink interest on $100,845 of the $889,845 it deposited in
escrow on February 8, 2016”; (3) “finding that Petrolink is not entitled to
interest on the rent money it paid Lantel” (boldface and some capitalization
omitted); and (4) “denying Petrolink the value of loss of the use of the funds it
was required to post as a bond from November 28, 2016 to October 22, 2018.”
Finally, Petrolink contends that the trial court erred in admitting certain of
Lantel’s expert evidence, and asserts that this error must be corrected in the
event that this court remands the matter to the trial court again for further
proceedings.
      We conclude that Petrolink’s arguments are without merit and affirm
the judgment.




2     We clarified that the trial court could “undertake whatever further
proceedings may be necessary to address these matters.” (Petrolink I, supra,
21 Cal.App.5th at p. 389.)
                                        4
                                      II.
             FACTUAL AND PROCEDURAL BACKGROUND
A. Factual background
     We take the following factual background from our opinion in
Petrolink I, supra, 21 Cal.App.5th at pages 380–381:
        “The parties were signatories to a lease that was originally
        entered into by Lantel and Tosco Corporation in 1998. The
        lease pertained to a parcel of land near an interchange
        between Interstate 15 and Highway 138 in San Bernardino
        County. Petrolink eventually obtained a leasehold interest
        through various assignments to different entities.

        “The lease contained a provision granting the tenant the
        right to purchase the property at any time, for fair market
        value, after an initial 10-year term had elapsed. The
        specific language of the purchase option provision is as
        follows:

        “ ‘21. RIGHT TO PURCHASE. As long as the Tenant is not
        in default of this Agreement, Tenant will have an option to
        purchase the property at any time after the first Ten (10)
        years of the lease term at a price equal to the fair market
        value of the property based on an appraisal.’

        “On August 25, 2011, Petrolink mailed a letter to Lantel
        indicating its desire to exercise the purchase option in the
        lease, and asking Lantel to provide it with an appraisal
        regarding what Lantel believed to be the fair market value
        of the property.[ ] According to the trial testimony of one of
        Lantel’s principals, Lantel understood Petrolink’s August
        25, 2011 letter to be an exercise of its option to purchase
        the subject property.

        “Lantel hired an appraiser to determine the fair market
        value of the property. Lantel’s appraiser concluded that
        the fair market value of the property was $1,615,000.
        Based on the appraisal, Lantel offered to sell Petrolink the
        property for $1,615,000.

                                      5
         “In response, Petrolink offered to purchase the property for
         $320,000, based on an appraisal that Petrolink had
         separately commissioned. Lantel did not respond to
         Petrolink’s offer of $320,000. Petrolink sent another letter
         to Lantel, this time offering to purchase the property for
         ‘roughly’ $486,000.

         “In a letter dated October 25, 2011, Petrolink proposed that
         the parties obtain a third appraisal of the property in order
         to determine the fair market value. Lantel did not respond
         to Petrolink’s proposal that the parties share the cost of
         obtaining a third appraisal.”

B. Procedural background
      1. The initial trial court proceedings
      On January 24, 2012, Petrolink sued Lantel for specific performance,
asserting that Petrolink had exercised its option to purchase the property and
had agreed to purchase the property at a price equal to its fair market value,
which Petrolink contended was $320,000, based on an appraisal that it had
obtained. (Petrolink I, supra, 21 Cal.App.5th at p. 381.)
      Lantel filed a cross-complaint in which it alleged breach of contract and
breach of the covenant of good faith and fair dealing with respect to the lease,
and also asserted a claim for specific performance, arguing that Petrolink
was the party that had wrongfully refused to consummate the sale of the
property. Lantel alleged that Petrolink had “ ‘provided notice to [Lantel] that
it was exercising its right to purchase Parcel 1 pursuant to Section 21 of the
Lease,’ ” and that Lantel was “ ‘willing, ready, and able to perform all
conditions, covenants, obligations and promises required of it under the
Lease, including selling’ ” the property to Petrolink for the value established
by Lantel’s appraisal, which was $1,615,000.00. (Petrolink I, supra, 21
Cal.App.5th at p. 381.)

                                       6
      A bench trial was held, and the court heard testimony from the parties’
appraisers, and well as from an independent appraiser whom the trial court
had appointed as a court expert pursuant to Evidence Code section 730.
(Petrolink I, supra, 21 Cal.App.5th at p. 381.) The court’s expert was asked to
provide his conclusion regarding the fair market value of the property as of
August 25, 2011, the date on which Petrolink exercised the purchase option.
(Ibid.) The court’s expert estimated that the value of the property to the
tenant of the property as of August 25, 2011 was $789,000, but further
testified that if a third party, rather than the tenant, were seeking to
purchase the property, there would be “ ‘bonus rent’ ” in the amount of $3,735
per month, which he defined as the difference between fair market rent and
the rent that Petrolink was paying under the lease. (Ibid.) The court’s
expert estimated that the value of the “ ‘ “bonus rent” ’ ” would be an
additional $100,845, for a total fair market value of $889,845 as of August 25,
2011. (Ibid.)
      In closing argument, Petrolink argued that it was entitled to a
judgment that included an offset for the rents it had paid to Lantel after
exercising the purchase option, such that the purchase price determined by
the trial court to be the fair market value would “ ‘be reduced by what
Petrolink has paid in rent from 30 days following the exercise of the purchase
[option] up until today.’ ” (Petrolink I, supra, 21 Cal.App.5th at p. 382.)
      Lantel argued that the purchase option in the lease was ambiguous,
and that the trial court should consider extrinsic evidence that would
establish that the intent of the provision was that Lantel would unilaterally
determine the property’s fair market value. (Petrolink I, supra, 21
Cal.App.5th at p. 382.) Lantel argued in the alternative that if the court
determined that the appraisal that Lantel had proffered did not represent the


                                        7
fair market value of the property, then the court must consider the value of
the lease between Lantel and Petrolink in determining the fair market value,
which was something that Petrolink’s appraiser had not included in his
analysis. (Ibid.) Lantel’s final position was that if the court decided to rely
on the appraisal prepared by the court’s appointed expert, then the court
should include the additional $100,845 in “ ‘ “bonus rent” ’ ” calculated by
that appraiser, to bring the total fair market value of the property to
$889,845 as of August 25, 2011. (Ibid.)
      The trial court found that “ ‘[o]n August 25, 2011, Petrolink timely
exercised its option to purchase the Property agreeing to pay the fair market
value of the property based upon appraisal,’ ” and further found that
Petrolink had never been in default under the lease. (Petrolink I, supra,
21 Cal.App.5th at p. 383.) The court entered judgment in favor of Petrolink
on its specific performance cause of action, but denied Petrolink relief on its
claims for breach of contract and breach of the implied covenant of good faith
and fair dealing. (Ibid.) The court further concluded that “ ‘Petrolink is not
entitled to a set-off of any of these [$396,750 in rent] payments against the
purchase price.’ ” (Ibid.) The court determined that Lantel was to convey the
property to Petrolink by grant deed, free and clear of all encumbrances, upon
the receipt of $889,854 from Petrolink, and thereby determined that the “fair
market value” of the property was the value of the property to the market—
i.e., the value to a third party, and not the value to the lessee. (Id. at pp. 383,
382, fn. 6.) Petrolink appealed from the judgment; Lantel did not. (Id. at
p. 383.)
      2. The appeal in Petrolink I
      While Petrolink’s appeal was pending, Lantel filed a motion requesting
that the trial court require Petrolink to post a bond for the future rent that


                                         8
would accrue under the Lease during the appeal. Petrolink opposed the bond
requirement. The court granted Lantel’s motion and ordered Petrolink to
post a bond in the amount of $273,757.50. Petrolink posted the bond on
November 28, 2016.
      In its appeal from the trial court’s judgment, Petrolink’s only
contention was “that it was entitled to an offset for the rents that it paid to
Lantel after it exercised its purchase option under the lease and during the
pendency of this litigation. According to Petrolink, upon its valid exercise of
the purchase option, the lease was transformed into a contract of sale,
thereby extinguishing any landlord-tenant relationship, as well as any right
the landlord had to further rent.” (Petrolink I, supra, 21 Cal.App.5th at
p. 383, italics omitted.)
      Petrolink did not challenge the trial court’s determination that the fair
market value of the property was $889.854.
      In our opinion in Petrolink I, supra, 21 Cal.App.5th at page 388, we
agreed with Petrolink that it was entitled to an offset for the rents that it had
paid to Lantel through the pendency of the litigation. We further concluded
that, while Petrolink was entitled to a credit to offset the rents that it had
continued to pay to Lantel, Lantel was “entitled to some amount of
compensation to account for the fact that it did not have use of the purchase
funds that it would have had in its possession from the time the purchase
and sale contract reasonably should have been performed to the entry of

judgment.” (Ibid.)3


3      We explained that “[g]ranting a buyer the value of the profits and rents
from the property from the time a transaction should have been
consummated and adjusting this amount by the value of the seller’s lost use
of the purchase money ‘ “is designed to relate the performance back to the
contract date of performance and to adjust the equities between the parties
                                        9
      We reversed the judgment of the trial court and remanded the matter
with limited directions to the trial court “to determine the reasonable date on
which the contract for purchase and sale should have been performed.” In
addition, we directed the court “to consider what financial adjustments must
be made in order to relate the parties’ performance back to the date that the
contract should have been performed,” in light of our conclusions that
Petrolink was entitled to an offset for the rents it had paid, and Lantel was
entitled to loss of use of the purchase proceeds, from the time the contract
should have been performed. (Petrolink I, supra, 21 Cal.App.5th at p. 389.)
      3. Proceedings on remand
      After the remittitur issued, the trial court held a hearing over two
nonconsecutive days. The parties offered testimony and reports submitted by
their respective experts. The parties also provided briefs addressing the
issues that they believed were in dispute on remand.
      By this point in the proceedings, Lantel had accepted Petrolink’s
expert’s opinion that the reasonable date on which the transaction should
have closed was December 26, 2011, and also had accepted Petrolink’s
expert’s opinion that the amount to be offset against the purchase price to
account for excess rents paid by Petrolink was $390,137.50. The parties
continued to contest the value of Lantel’s loss of use of the purchase proceeds,
as well as additional relief that Petrolink claimed, on remand, it was entitled
to receive.
      On remand, Petrolink sought (1) a reduced purchase price of $789,000,
which was the fair market value less the “bonus rent” calculated by the trial
court’s expert or, alternatively, a reduction in the amount of “bonus rent” to



because of the delayed performance . . . .” [Citation.]’ ” (Petrolink I, supra,
21 Cal.App.5th at pp. 388–389.)
                                       10
be applied to the purchase price; (2) interest on what it claimed was an
"overpayment" of the purchase price, i.e., the amount of the “bonus rent” that
the court included in calculating the fair market value of the property, which
Petrolink had placed in an escrow account sometime in 2016; (3) interest on
the rents that it had paid through the pendency of the litigation, for which it
was receiving an offset against the purchase price; and (4) additional interest
on the bond that it had posted in order to stay the judgment pending appeal.
      Petrolink further argued on remand that Lantel should receive no
credit for the loss of use of the purchase proceeds because, in Petrolink’s view,
Lantel was solely at fault for the purchase not having been completed in
2011. In the alternative, Petrolink argued that if Lantel was entitled to any
credit for the loss of use of the purchase funds, Lantel’s loss of use credit
should be capped at the amount of rent that Petrolink had paid through the
pendency of the litigation and for which Petrolink would be receiving as an
offset against the purchase price—i.e., $390,138. Petrolink requested a final
purchase price of either $49,530 (with $0 to Lantel for loss of use) or $439,668
(with a capped amount of $390,138 for Lantel’s loss of use).
      Lantel objected to any additional credit to Petrolink beyond the offset
for rents that Petrolink had paid through the pendency of the proceedings.
Lantel argued that there should be a three-step process to determine the
final sale price: the trial court should (1) determine the date on which the
sale should have occurred, (2) determine the amount of rent that Petrolink
paid after that date in order to give Petrolink an offset for that amount, and
finally, (3) determine the value of Lantel’s loss of use of the sale proceeds
after the date on which the sale should have occurred. Lantel further argued
that any argument regarding the fair market value of the property was
foreclosed, because the trial court had determined the fair market value of


                                        11
the property in the original judgment and Petrolink had not challenged the
court’s calculation of the fair market value of the property in its appeal in
Petrolink I.
        The parties’ experts provided conflicting opinions as to the value of
Lantel’s loss of use of the purchase proceeds. Lantel’s expert opined that
Lantel’s loss of use should be valued at $577,000. Petrolink’s expert opined
that Lantel’s loss of use was $448,688. However, he also provided a value
capped at $390,138—the amount of the offset that Petrolink would receive,
based on Lantel purportedly being at fault for the delay in consummating the
sale.
        In the trial court’s Statement of Decision, the court stated “that the
area of contention is the ‘amount of compensation owed to Lantel to account
for its loss of use of the $889,854’ ” and noted that the other issues, such as
the date by which the sale should have been completed and the amount of the
rent offset to Petrolink were not in dispute.
        With respect to Petrolink’s contention that the trial court should not
include any “bonus rent” in the fair market valuation of the property, the
court concluded that Petrolink should have raised that argument in its prior
appeal. The court also determined that Petrolink was not entitled to
reimbursement for any litigation-related expenses or to ongoing damages
after February 2016, including, among other things, additional interest on
the bond that it was required to post pending the prior appeal.
        With respect to Lantel’s loss of use of the sale proceeds, the trial court
relied on Petrolink’s expert’s testimony, concluding that the value of Lantel’s
loss of use should be determined by applying an interest rate of 10%,
resulting in the “uncapped” amount of $448,688. The trial court concluded
that the fair market value of the property, less the credit due to Petrolink for


                                         12
the rents it had paid, plus the loss of use of the sale proceeds due to Lantel
resulted in a net purchase price of $948,404. Petrolink filed objections to the
trial court’s Statement of Decision.
      Lantel prepared a proposed amended judgment, to which Petrolink also
objected. The trial court overruled Petrolink’s objections to the proposed
amended judgment and entered the amended judgment on September 5,
2019. The amended judgment requires specific performance of the purchase
and sale contract for a final purchase price of $948,404
      Petrolink filed a timely notice of appeal.
                                       III.
                                 DISCUSSION
A. The trial court did not err in its accounting on remand

      1. The determination of the fair market value of the property was
         final as of the time the remittitur issued in Petrolink I

      Petrolink contends that the trial court erred in including any amount of
“bonus rent” in determining the fair market value of the property. According
to Petrolink, the court should have excluded the $100,854 future rental
stream calculated and testified to by the trial court’s expert, from the fair
market value determination. Even though the trial court determined, prior
to the original judgment, that the “fair market value” of the property was the
value of the property to a third party, and not its value to Petrolink, as the
lessee, Petrolink argued on remand and continues to argue on appeal that
because “there would have been no ‘future rental stream’ paid by [Petrolink]
through September 30, 2013,” the court should not have included the “bonus

rent” in arriving at the fair market value of the property.4


4     As we explained in footnote 6 in Petrolink I, supra, 21 Cal.App.5th at
page 382: “In concluding that $889,854 was the fair market value of the
                                       13
      In essence, Petrolink suggests that this court’s reversal in Petrolink I of
that portion of the judgment in which the trial court denied Petrolink any
offset for the rents that it had paid to Lantel through the pendency of the
litigation, and our remand to the trial court, had the effect of reopening all of
the issues decided in the original judgment, including the trial court’s
determination of the fair market value of the property. On remand, the trial
court rejected Petrolink’s contention that the court should reduce its
determination of the fair market value, concluding that the fair market value
determination had been made prior to the original judgment and was not
disturbed by this court’s opinion in Petrolink I.
      In considering whether the trial court properly rejected Petrolink’s
attempt to revisit the fair market value determination on remand after the
first appeal, we apply the standards for considering whether a portion of a
judgment is separately appealable and conclude that the trial court was
correct in concluding that the fair market value determination was final by
the time the case was remanded to it after Petrolink I.
      “Ordinarily [an appeal from a specific portion of a judgment] would
leave the parts not appealed from unaffected, and it would logically follow
that such unaffected parts must be deemed final, being a final judgment of
the facts and rights which they determine. The decisions are to the effect
that upon such an appeal where the parts not appealed from are not so
intimately connected with the part appealed from that a reversal of that part
would require a reconsideration of the whole case in the court below, the



property in August 2011, the trial court was persuaded by Lantel’s argument
that the fair market value would be the value of the property to the market—
i.e., to third parties, and not simply to the lessee—and that therefore, the fair
market value should include the value of the ‘ “bonus rent” ’ that the court’s
[appointed] expert appraiser discussed.” (Italics added.)
                                       14
court upon such partial appeal can inquire only with respect to the portion
appealed from.” (Whalen v. Smith (1912) 163 Cal. 360, 362–363.) Thus, “the
general principle” is “that an appeal from a distinct and independent part of a
judgment does not bring up the other parts for review in the appellate court,
and that a reversal of the part appealed from does not affect the portions not
dependent thereon, but that they will stand as final adjudications . . . .” (Id.
at pp. 363–364, italics added.)
      In its opening brief in Petrolink I, Petrolink identified a single issue in
its “Statement of Issues on Appeal”: “Did the trial court err in finding that
Petrolink is not entitled to recover rents it paid to Lantel following
Petrolink’s exercise of the purchase option in the lease agreement?”
Petrolink did not challenge the trial court’s determination that $889,854 was
the fair market value of the property at the time Petrolink exercised the
purchase option. In our opinion in Petrolink I, we accepted as final the trial
court’s determination in that regard. Our decision that Petrolink was
entitled to a credit for the amount of rents it had paid through the pendency
of the litigation had no bearing on and did not affect the determination of the
fair market value of the property at the time Petrolink exercised the
purchase option. It is thus clear that the question of the fair market value of
the property at the time the purchase option was exercised and the question
whether Petrolink was entitled to an offset for the rents it continued to pay to
Lantel after that point in time were severable issues and were therefore
separately appealable. If Petrolink had wanted to challenge the trial court’s
determination of the fair market value of the property, it was required do so
in its appeal from the original judgment. Because neither party challenged
the trial court’s determination of the fair market value of the property, that
determination became final once the time to appeal from that judgment


                                       15
expired. (See Gonzales v. R. J. Novick Construction Co. (1978) 20 Cal.3d 798,
804–805.)
      Additionally, there was nothing in this court’s directions to the trial
court on remand that would suggest that the trial court was to reconsider the
fair market valuation of the property. “Where a reviewing court has
remanded a matter to the trial court with directions ‘ . . . the trial court . . . is
bound to specifically carry out the instructions of the reviewing court. . . .
[Any] material variance from the explicit directions of the reviewing court is
unauthorized and void.’ ” (Coffee-Rich, Inc. v. Fielder (1975) 48 Cal.App.3d
990, 998.) As noted, Petrolink’s only contention in the prior appeal was that
the trial court had erred in refusing to credit it with an offset against the
purchase price for the rents that Petrolink had continued to pay through the
pendency of the litigation between the parties. Petrolink did not challenge
the trial court’s determination of the fair market value of the property. After
having concluded that Petrolink was entitled to an offset and that Lantel was
entitled to the value of loss of use of the purchase proceeds, we directed the
trial court “to determine the reasonable date on which the contract for
purchase and sale should have been performed, and . . . to consider what
financial adjustments must be made in order to relate the parties’
performance back to the date that the contract should have been performed.”
(Petrolink I, supra, 21 Cal.App.5th at p. 389.) The disposition did not include
a directive for the court to reconsider the fair market value of the property at
the time the purchase option was exercised because that issue was not raised
in the prior appeal. It is thus clear that the trial court did not err in rejecting
Petrolink’s belated attempt to have the fair market value of the property
adjusted downward on remand; such an adjustment would have been outside
the scope of the trial court’s authority on remand.


                                         16
      2.    The trial court properly declined to award Petrolink interest for loss
           of use of $100,845 that Petrolink contends should not have been
           included in the $889,845 fair market value

      Petrolink contends that “[b]ecause the trial court erred by including the
future income stream in the purchase price, it also erred by not awarding
Petrolink interest on $100,845 of the $889,845 it deposited in escrow on
February 8, 2016.” As we have concluded, however, because the fair market
value determination was final when the original judgment was entered and
the time to appeal that portion of the judgment had elapsed, the trial court
properly declined to reduce the fair market value by $100,845 on remand, as
Petrolink requested. As a result, the trial court also did not err in declining
to award Petrolink interest on the $100,845.
      3. The trial court correctly determined that Petrolink is not entitled to
         interest on the rent money that it paid to Lantel after exercising the
         purchase option

      Petrolink also contends that the trial court erred in not awarding it
interest on the "rent money it paid to Lantel [to] which Lantel was not
entitled." Under Petrolink’s theory, because it continued to pay Lantel rent
through the pendency of the litigation and because this court determined that
Petrolink was ultimately entitled to an offset for those rent payments, it must
follow that Petrolink should also be “allow[ed]” to “recover loss of use of rent
money it paid, just as Lantel is entitled to the loss of use of the fair market
value of the subject property price.”
      Petrolink cites no authority for its position, and we find this contention
to be without merit. Although it is true that Petrolink continued to pay
money to Lantel in the form of rent, Petrolink was not unfairly deprived of
the use of those funds during that time. In receiving an offset for those funds
against the purchase price, the rent money that Petrolink paid to Lantel

                                        17
became, effectively, part of the purchase price that Petrolink paid for the
property. In other words, if the purchase and sale contract had been
performed on December 26, 2011, the $390,137.50 in excess rents that
Petrolink paid to Lantel after that date would have been part of the purchase
price of the property and thus, would not have been Petrolink’s to use for
other purposes. (Cf. Ellis v. Mihelis (1963) 60 Cal.2d 206, 222 [purchaser not
entitled to interest on funds placed in escrow with notice to the seller because
purchaser “would have been deprived of the use of that money if the contract
had been timely performed”].) Petrolink argues that Ellis is not relevant
because the rent money was not placed in an escrow account with notice to
Lantel that it would be applied to the purchase price. However, there is no
material difference between funds placed in escrow and later applied to a
purchase, and the offset that Petrolink received against the purchase price.
We therefore conclude that the trial court properly determined that Petrolink
is not entitled to recover interest based on its loss of the use of the rental
payments it continued to make through the pendency of the court
proceedings.
      4. The trial court did not err in denying Petrolink the value of loss of
         the use of the funds that it posted as a bond

      Petrolink seeks an offset for additional interest that it claims it could
have received on the value of an appeal bond that the trial court ordered

Petrolink to post under Code of Civil Procedure section 917.4.5


5      Code of Civil Procedure section 917.4 provides: “The perfecting of an
appeal shall not stay enforcement of the judgment or order in the trial court
if the judgment or order appealed from directs the sale, conveyance or
delivery of possession of real property which is in the possession or control of
the appellant or the party ordered to sell, convey or deliver possession of the
property, unless an undertaking in a sum fixed by the trial court is given that
the appellant or party ordered to sell, convey or deliver possession of the
                                        18
      As background, Lantel requested that the trial court impose a bond
requirement once Petrolink indicated its desire to appeal the original
judgment. Although Petrolink opposed imposition of an appeal bond, the
trial court concluded that the posting of a bond in the amount of $273,757.50
was appropriate. Petrolink did not seek review of the order imposing the
bond requirement via writ petition or otherwise. Upon the issuance of the
remittitur in Petrolink I, Petrolink’s bond was refunded. Petrolink also
received interest on the bond, at an unspecified rate that was less than
10 percent per annum, in the amount of $3,206.77. In the proceedings on
remand, Petrolink requested that the trial court credit it with interest at a
rate of 10 percent per annum for loss of use of the value of the bond that it
was required to post during the appeal.
      The trial court concluded that Petrolink is not entitled to "litigation-
related expenses or ongoing damages” after February 2016, and rejected
Petrolink’s request for additional interest on the funds used to post the bond.
Lantel sought no litigation-related expenses, and was awarded none.
      Petrolink has provided no authority to support its contention that it is
entitled to additional interest, above what it already received, on the bond
that the trial court ordered it to post, and we have found none. Further,
Petrolink did not challenge the trial court’s imposition of the bond



property will not commit or suffer to be committed any waste thereon and
that if the judgment or order appealed from is affirmed, or the appeal is
withdrawn or dismissed, the appellant shall pay the damage suffered by the
waste and the value of the use and occupancy of the property, or the part of it
as to which the judgment or order is affirmed, from the time of the taking of
the appeal until the delivery of the possession of the property. If the
judgment or order directs the sale of mortgaged real property and the
payment of any deficiency, the undertaking shall also provide for the
payment of any deficiency.”
                                       19
requirement at the time that the trial court ordered it. Under these
circumstances, we conclude that the trial court did not err in determining
that Petrolink is not entitled to additional interest on the amount of the bond
that it posted while it pursued the initial appeal.
B. Petrolink’s contention that the trial court erred in admitting Lantel’s
   expert’s testimony is moot

      Petrolink argues that the trial court erred in admitting Lantel’s
expert’s “testimony, expert report, and printout.” According to Petrolink,
Lantel’s expert’s opinions were “inadmissible pursuant to People v. Sanchez”
and should not have been considered by the court. Lantel points out in
response to this argument that Petrolink cannot demonstrate any prejudice
from the admission of Lantel’s expert’s testimony and report because the trial
court relied “entirely” on Petrolink’s expert’s opinions in conducting the
accounting between the parties. In reply, Petrolink concedes that its
argument with respect to Lantel’s expert’s opinions is relevant only if this

court remands the matter to the trial court for further proceedings.6 Because
we have determined that the trial court did not err in completing its
accounting between the parties on remand from the appeal in Petrolink I,
there is no need to remand the matter to the trial court a second time.
Petrolink’s evidentiary challenge to the admission of Lantel’s expert’s
testimony and report is therefore moot.




6     Specifically, Petrolink contends that the possible prejudice to it is as
follows: “Should this Court find that Petrolink is entitled to recover the
amounts requested, reverse the Amended Judgment, and remand the case to
the trial court, the inadmissible report and testimony will still be in evidence
and the trial court may still rely on the inadmissible evidence.”
                                       20
                                      IV.
                                DISPOSITION
      The judgment of the trial court is affirmed. Lantel is entitled to its
costs on appeal.


                                                           AARON, J.

WE CONCUR:

HUFFMAN, Acting P. J.

GUERRERO, J.




                                       21